There was evidence given upon the trial tending to establish all the facts found by the judge. These facts must, therefore, be assumed by this court to have been correctly found. The General Term had the power, and it was their duty, to inquire whether the findings accorded with the weight of evidence, and, if not, to reverse them; but this court has no such power. The inquiry as to the correctness of the findings of fact cannot be entertained by this court, where there is any evidence to sustain them. The court has found, that the sale of the goods and debts to Miles, made on the 6th of November, was in good faith for an adequate consideration, without any intent to defraud, and without any intent, at that time, by any of the parties, that Baldwin  Co. should make an assignment in trust for creditors. Viewing the purchase by Miles, in the light of these facts, there is no question as to its validity. The firm had the right to transfer to Miles the goods and debts, upon the terms agreed upon by them, if free from all intent to defraud any one. This having been so found, the transfer was not only valid between the parties, but also valid as to *Page 327 
all others. This would not have been questioned by the plaintiff, but for the subsequent contract of the parties, by which Miles gave his notes on time, for $8,000, in contemplation of an assignment by Baldwin  Co. The plaintiff's counsel insists that both contracts are to be regarded as one connected transaction, and their validity determined in that view. If the counsel is right in this, it would follow that the entire acts of the parties must be held fraudulent and void. The case would then be, that, Baldwin  Co. intending to make an assignment in trust for their creditors, Miles, having knowledge of such intent, purchased from them their goods, etc, upon credit, gave his notes therefor on time, with intent that the firm should assign the notes instead of the property purchased by him, which was consummated by the assignment of the notes by the firm. This would have delayed the creditors of the firm for the term of credit given to Miles, and for this reason would have been fraudulent and void as to creditors so delayed. But the court did not so find the facts. The finding shows that the property was sold to and purchased by Miles, without any intention on the part of the firm, at that time, to make an assignment. This being so, we must inquire whether there was any thing fraudulent in the new contract made a week afterward, which, it is found, was made with a view to an assignment by the firm. At this time Miles had the legal title to the property; was bound to sell the same, and retain from the proceeds the amount of his demands against, and liabilities for, the firm, and pay to them whatever surplus there might be, upon the same credit afterward provided for in the notes given by him. By the new contract a definite price was fixed upon the goods, which is found to have been the fair value, and Miles gave his notes therefor, upon the same credit provided for as to the surplus by the first contract, and his demands, etc., against the firm, were provided for in the assignment. This could not hinder or delay any creditor in any way whatever. The creditors were left in the same situation that they would have been, had the second contract between Miles and the firm not been made, and the firm *Page 328 
had assigned, instead of the notes, their claim against Miles for the surplus produced by the property transferred to him. If the price was the fair equivalent of this claim to the surplus, the creditors would not be at all affected by the second contract between the firm and Miles, but would receive, under the assignment made, the same amount, and at the same time, that they would had such contract not been made, and the firm had made an assignment of their claim to the surplus under the first contract. This being so, the second contract was not fraudulent and void, as to the creditors of the firm, and the judgment affirming the judgment dismissing the plaintiff's complaint, must be affirmed.